NUMBERS 13-16-00081-CR & 13-16-00124-CR

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG


DAVID WILLS
A/K/A DAVID K. WILLS,                                                    Appellant,

                                          v.

THE STATE OF TEXAS,                                                      Appellee.


                   On appeal from the 214th District Court
                         of Nueces County, Texas.


                         MEMORANDUM OPINION

    Before Chief Justice Valdez and Justices Benavides and Perkes
                  Memorandum Opinion Per Curiam
      Appellant, David Wills, a/k/a David K. Wills, has filed an unopposed motion to

dismiss his interlocutory appeals in appellate cause numbers 13-16-00081-CR and 13-

16-00124-CR asserting that the appeals are moot because the trial court has granted the
State’s motion to dismiss the underlying indictment. In a signed attachment, appellant

states he agrees with the filing of the motion to dismiss.

       We find the motion and attachment together meet the requirement of Texas Rule

of Appellate Procedure 42.2(a) that appellant and his attorney must sign a written motion

to dismiss the appeal. See TEX. R. APP. P. 42.2(a). Without passing on the merits of

the case, we grant the motion to dismiss pursuant to Texas Rule of Appellate Procedure

42.2(a) and dismiss the appeal. Having dismissed the appeal at appellant's request, no

motion for rehearing will be entertained, and our mandate will issue forthwith.


                                                 PER CURIAM


Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
7th day of July, 2016.




                                             2